DECISION
On March 15, 2016, the Defendant was sentenced as follows: Count I: A commitment to the Montana Department of Corrections for a period of 13 months for placement in the WATCh Program, for the offense of Driving Under the Influence of Alcohol, 4th or subsequent offense, a felony, in violation of §61-8-401, MCA. If the Defendant completed the program successfully, prior to the 13 months expiring, the balance of the 13 month sentence would be suspended.
Following the commitment to the Montana Department of Corrections for the initial 13 months, the Court ordered the Defendant be committed to the Montana Department of Corrections for four (4) years, all suspended. The four year commitment to the Montana Department of Corrections was ordered to run consecutive to the 13 month sentence. The Defendant was granted credit for time served in the amount of 16 days.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly *80inadequate or clearly excessive.
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.